Title: From John Adams to Joseph Milligan, 21 August 1818
From: Adams, John
To: Milligan, Joseph,Gideon, Jacob, Jr.



Dear Sir
Quincy August 21st 1818

I beg you will accept my thanks for your obliging letter of the 10th & that you will present the name to Mr Jacob Gideon Junr for the present you have sent me of the Federalist which I gratefully accept, as a mark of his, and your esteem; I have not yet recieved the book but presume it is on its way, and will arrive in due time. But should it miscarry your, and Mr Gideons kind intentions will not be less thankfully recieved by his, / and your obliged humble Servant
John Adams